          Case 1:18-cv-09433-LGS Document 98 Filed 06/01/20 Page 1 of 2




                                                                              May 29, 2020
By ECF
                                          By June 4, 2020, Defendant shall file a letter, not to exceed
The Honorable Lorna G. Schofield          one page, responding to this application. So Ordered.
United States District Judge
Southern District of New York             Dated: June 1, 2020
40 Foley Square
                                                 New York, New York
New York, NY 10007

       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)
Dear Judge Schofield:
   By this letter, Plaintiff seeks leave to serve targeted discovery requests on Defendant to
expedite the resolution of discovery disputes and the completion of the discovery process in this
matter.
    Discovery is currently stayed pending the resolution of Defendant’s motion for interlocutory
appeal and to stay discovery, which will not be resolved until at least July. Defendant has
informed Plaintiff and the Court that he will take the position that no discovery is appropriate in
this case on separation of powers grounds, and that communications about the government’s
reasons for its retaliatory acts are shielded from disclosure by executive privilege. (See
Documents 80 and 91.) While Plaintiff does not agree with Defendant’s broad objections to
discovery, they will have to be addressed by the parties and resolved by this Court in the context
of specific requests rather than in the abstract. Allowing the Plaintiff to serve targeted discovery
requests now will enable the Defendant to raise his specific objections and allow the parties to
proceed to briefing those objections promptly should the Court deny Defendant’s motion, as the
30-day response time will coincide with the briefing schedule on the pending motion. This
approach will not substantially burden the Defendant, who will not be forced to produce
documents or substantive responses to the requests until any objections are resolved. On the
other hand, it will expedite by two months or more the process of bringing discovery disputes
before the Court. Of course, if the Court ultimately grants Defendant’s motion to stay discovery,
there will be no further action on Plaintiff’s requests.
    At the same time, the parties can continue to negotiate possible stipulations on a parallel
track. This approach will also promote efficiency, given Defendant’s current position that he will
not agree to any stipulations addressing the reasons for his challenged actions, which makes it
highly unlikely the parties will be able to agree on stipulations that could permit a fair summary
judgment proceeding on the First Amendment retaliation claims without any discovery.
   For the reasons stated, Plaintiff requests leave to serve its initial targeted discovery requests.




                                       The Protect Democracy Project
                                      2020 Pennsylvania Ave NW #163
                                          Washington, DC 20006
        Case 1:18-cv-09433-LGS Document 98 Filed 06/01/20 Page 2 of 2




                                                    Respectfully submitted,
                                                By: /s/ Kristy Parker
                                                   Kristy Parker
                                                   THE PROTECT DEMOCRACY PROJECT, INC.
                                                   2020 Pennsylvania Avenue., NW, #163
                                                   Washington, DC 20006
                                                   (202) 579-4582

Cc (by ECF): Counsel of Record




                                  The Protect Democracy Project
                                 2020 Pennsylvania Ave NW #163
                                     Washington, DC 20006
